Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161878(92)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re KOPCZYK, Minors.                                            SC: 161878                        Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                    COA: 348999                       Megan K. Cavanagh,
                                                                    Macomb CC Family Division:                         Justices

                                                                      2016-000191-NA;
                                                                      2016-000192-NA
  _________________________________________/

         On order of the Chief Justice, the motion of Child USA to file a brief amicus
  curiae on or before October 16, 2020 is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 30, 2020
                                                                              Clerk